117 U.S. 516 (1886)
EX PARTE FONDA.
Supreme Court of United States.
Submitted March 22, 1886.
Decided April 5, 1886.
ORIGINAL.
*518 Mr. William E. Earle, Mr. Edwin F. Conely, and Mr. Frank P. Guise for the motion.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied on the authority of Ex parte Royall, ante 241. No reason is suggested why the Supreme Court of the State may not review the judgment of the Circuit Court of the county upon the question which is raised as to the application of the statute, under which the conviction has been had, to embezzlements by the servants and clerks of national banks, nor why it should not be permitted to do so without interference by the courts of the United States. The question appears to be one which, if properly presented by the record, may be reviewed in this court after a decision by the Supreme Court adverse to the petitioner. The case as made by the motion papers is not one which, under the principles settled in Royall's Case, requires this court to act in advance of the orderly course of proceeding for a review of the judgment by writ of error.
Motion denied.